internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp plr-104490-01 date date distributing controlled old controlled sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub controlled llc llc llc llc llc llc new llc new llc new llc fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub 26a fsub fsub fsub fnewco fnewco fnewco fnewco state a country a country b country c country d country e country f country g country h country i country j country k country l country m country n country o country p country q country r country s country t country u country v country w country x country y business a business b business c business d distributing savings plans controlled savings plans investment banker date a a b c d e f g h i j k l m n o p this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party the material submitted in support of the request for rulings has not been verified by this office but is subject_to verification on examination summary of facts publicly traded distributing is the common parent of an affiliated_group that files a consolidated federal_income_tax return distributing has only one class of common_stock outstanding attached to each share of the common_stock is a purchase right not exercisable or transferable separately from the stock unless and until certain events occur the share purchase rights distributing conducts business a through llc and certain other subsidiaries and business b through old controlled_subsidiaries of old controlled and certain other entities llc is a single member limited_liability_company that is disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations distributing owns all of llc old controlled sub sub sub and fsub through llc a percent of llc which is treated as a partnership for federal tax purposes d percent of fsub through llc and e percent of fsub through llc llc wholly owns fsub fsub and fsub fsub wholly owns fsub and fsub wholly owns fsub old controlled owns all of sub through sub and fsub through fsub b percent of llc c percent each of llc and llc d percent of fsub and e percent of fsub old controlled and fsub own f and g percent respectively of fsub sub wholly owns fsub the balance of llc and llc is owned by an unrelated corporation sub wholly owns llc which is disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 and llc wholly owns sub business a is conducted by sub which is a holding_company for business a and business b subsidiaries sub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub and fsub business b is conducted by old controlled sub sub sub sub sub sub sub sub sub sub sub sub sub llc llc fsub fsub fsub fsub fsub fsub fsub and fsub business c is conducted by sub sub fsub and fsub sub conducts business d on date a a sub then a disregarded subsidiary of sub elected under sec_301_7701-3 to be treated as a corporation b sub distributed the stock of sub to distributing c distributing formed llc d llc contributed certain business a intellectual_property to llc e distributing contributed llc to sub and f sub contributed certain business b intellectual_property to llc this series of transactions collectively the date a transactions combined business d with the business a technology and business b technology in a single company structure and separated these technology operations from business c all of the above-described entities are domestic except for fsub a country f corporation fsub a country a corporation fsub a country a corporation fsub a country c_corporation fsub a country a corporation fsub a country c_corporation fsub a country e corporation fsub a country f corporation fsub a country g corporation fsub a country h corporation fsub a country i corporation fsub a country j corporation fsub a country k corporation fsub a country l corporation fsub a country m corporation fsub a country n corporation fsub a country o corporation fsub a country p corporation fsub a country q corporation fsub a country r corporation fsub a country s_corporation fsub a country t corporation fsub a country u corporation fsub a country v corporation fsub a country w corporation fsub a country b corporation fsub a country x corporation fsub a country y corporation fsub a country h corporation and llc a country a corporation distributing has established various employee savings plans under sec_401 of the internal_revenue_code the distributing savings plans in the aggregate the distributing savings plans own over five percent of distributing’s outstanding_stock on behalf of more than big_number employee-participants distributing knows of no other person who owns five percent or more of distributing’s outstanding_stock employee-participants in the distributing savings plans who following the distribution defined below at step xxviii are employed by controlled or its subsidiaries will be allowed either to a remain as participants in the distributing savings plans or b transfer the assets credited to their accounts to new sec_401 savings plans established by controlled the controlled savings plans each employee- participant in the distributing savings plans has and each employee-participant in the controlled savings plans will have the sole authority to vote and sell the distributing or controlled stock credited to his or her account distributing also has various stock_option plans containing customary terms and conditions under which options to purchase shares of distributing common_stock have been and will be granted to employees and directors of distributing the distributing compensatory options similarly controlled will adopt stock_option plans containing customary terms and conditions under which options to purchase shares of controlled common_stock will be granted to employees and directors of controlled the controlled compensatory options distributing contemplates treating distributing compensatory options outstanding at the time of the distribution as follows a stock_options held by business a and business c employees will remain as distributing compensatory options adjusted in accordance with sec_424 of the internal_revenue_code b stock_options held by business b employees will be converted into controlled compensatory options in accordance with sec_424 and c stock_options held by other employees former employees and directors will be split into distributing compensatory options and controlled compensatory options in accordance with sec_424 financial information has been received indicating that business a as conducted by distributing through llc and business b as conducted directly by old controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business a and business b have markedly different financial and operating characteristics growth potential and investment risk profiles in particular the two businesses have largely separate groups of customers and competitors and exhibit significantly different product sales channel and customer-support requirements as a result the managerial needs of the two businesses conflict in a variety of significant respects including resource allocation and employee recruiting and retention the management of business a and the management of business b have determined based on the advice of investment banker and other information that separating these businesses the separation will permit each to more efficiently operate and develop proposed transaction to accomplish the separation the following series of transactions has been proposed collectively the transaction i business a and business c asset sales i new llc which will be treated as a partnership for federal tax purposes will be formed and owned d percent by distributing and e percent by sub new llc will in turn form wholly owned subsidiaries fnewco and fnewco fnewco and fnewco will acquire the business a assets of fsub in exchange for an aggregate of h dollars in cash and the assumption of related liabilities fsub which also conducts business b will remain with the controlled_group ii sub will form fnewco as a wholly owned subsidiary fnewco will purchase the business c assets of fsub for i dollars in cash and the assumption of related liabilities fsub which also conducts business b will remain with the controlled_group ii business b asset sales iii old controlled will form fnewco as a wholly owned subsidiary and fnewco will purchase the business b assets of fsub for j dollars in cash and the assumption of related liabilities fsub which also conducts business a will remain with the distributing group iv fsub will purchase the business b assets of sub for k dollars in cash and the assumption of related liabilities sub which also conducts business a will be a controlled_group entity at the time of acquisition but a distributing group entity at the time of the distribution fsub which conducts only business b will remain with the controlled_group iii country a restructuring v sub will contribute l dollars to llc in exchange for an e percent interest vi fsub will distribute m dollars to fsub for country a tax reasons vii fsub will distribute fsub to llc viii as described below in step xix llc will distribute fsub to controlled llc following liquidation described below at step xviii ix as described below in step xx controlled llc will distribute its n percent interest in llc to distributing before controlled llc is contributed to controlled in step xxi x as described below in step xxiii distributing will contribute an o percent interest in each of llc2 and new llc to sub after both the country c restructuring described below beginning at step xvi and liquidation iv country b restructuring xi under country b law fsub will divide by tax-free demerger into two separate operating companies fsub which will conduct business a and newly formed fsub 26a which will conduct business b the demerger transaction for country b corporate purposes the demerger transaction will occur as follows fsub 26a will come into existence owning the assets and liabilities associated with business b and the shareholders of fsub will be issued stock in fsub 26a in the same number and the same class as their interests in fsub d percent to old controlled and e percent to distributing through its ownership in llc for federal tax purposes the taxpayer intends to treat the demerger transaction as if fsub a had created wholly owned fsub 26a b had transferred the business b assets to fsub 26a in exchange for fsub 26a stock and the assumption of related liabilities and c had distributed the fsub 26a stock to its shareholders pro_rata xii llc will transfer its e percent interests in fsub and fsub 26a to distributing xiii as part of liquidation see step xviii a below old controlled will transfer its d percent interest in fsub to distributing making distributing the sole owner of fsub xiv after contribution described below in step xxi distributing will contribute its e percent interest in fsub 26a to controlled llc making controlled llc the sole owner of fsub 26a because controlled llc will be a disregarded_entity owned by controlled see steps xviii b and xxi below distributing will be treated as contributing the e percent interest directly to controlled contribution xv after liquidation distributing will contribute its fsub stock to new llc v country c restructuring xvi fsub will distribute its fsub stock to llc xvii as described below in step xix llc will distribute its fsub stock to controlled llc after liquidation but before step xx vi old controlled restructuring including liquidation xviii old controlled will adopt a plan_of_liquidation liquidation under which a old controlled will distribute its stock in sub sub sub sub sub sub sub sub f sub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub d percent fsub and fsub e percent each of which is engaged in business a to distributing and b old controlled then will convert into controlled llc under state a law controlled llc will be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 controlled llc will hold business_assets and stock formerly held by old controlled including stock or interests in sub sub sub sub sub sub sub sub sub sub sub llc c percent llc c percent fsub fsub fsub fsub fsub 26a d percent and fsub indirectly through sub these business_assets and entities all are involved in business b xix as described above in steps viii and xvii llc will distribute the stock of fsub and fsub to controlled llc in addition before contribution described below in step xxi distributing will contribute the stock of sub to controlled llc in a transaction intended to be disregarded for federal tax purposes xx as described above in step ix controlled llc will distribute its n percent interest in llc to distributing xxi distributing will contribute its interest in controlled llc to newly formed controlled in exchange for all of the controlled stock contribution xxii distributing will contribute to new llc see step i above the stock of all foreign subsidiaries received from old controlled in liquidation step xviii above except for fsub fsub and fsub new llc will serve as a holding_company for the foreign subsidiaries received from distributing fsub will remain a first-tier subsidiary of distributing and distributing will contribute the stock of fsub to new llc a newly formed country l unlimited liability company owned d percent by distributing and e percent by sub new llc will be treated as a partnership for federal tax purposes distributing's e percent interest in fsub will remain with distributing xxiii as described above in step x distributing will contribute an o percent interest in each of llc and new llc to sub xxiv distributing will contribute an o percent interest in new llc to sub xxv controlled llc will merge into controlled under applicable state a law because controlled llc will be a disregarded_entity it is intended that this transaction be disregarded for federal tax purposes vii sub restructuring including liquidation xxvi sub will undergo the following restructuring a llc will contribute business a intellectual_property to sub b distributing will form new llc as a wholly owned limited_liability_company new llc will be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 sub will adopt a plan_of_liquidation liquidation under which it will effectively dissolve under applicable state a law and all of the sub assets and liabilities including the interest in llc will be transferred by distributing to new llc c llc now a disregarded_entity of new llc will distribute the sub stock to new llc and new llc will distribute the sub stock to distributing it is intended that this step be disregarded for federal tax purposes d distributing will transfer the sub stock to llc it is intended that this step be disregarded for federal tax purposes e distributing will contribute the business b intellectual_property held by llc but treated for federal tax purposes as held by distributing through disregarded entities llc and llc to controlled contribution f distributing will contribute a c percent interest in new llc to controlled contribution contribution together with contribution contribution and contribution the contribution g distributing will transfer the interest in new llc not transferred to controlled in contribution to llc llc then will contribute the interest to sub viii the distribution and other transactions xxvii controlled will borrow funds from an unrelated party and distribute p dollars of these funds to distributing distributing will immediately transfer all of the distributed funds to its creditors pursuant to the plan_of_reorganization xxviii distributing will distribute the controlled stock pro_rata to its shareholders the distribution it is expected that share purchase rights similar to the share purchase rights will attach to the controlled stock in determining the amount of debt that controlled should borrow in step xxvii above distributing and investment banker considered among other factors the absence of other debt carried by controlled the level of debt carried by competitors of controlled the projected future cash_flow and capital needs of controlled and the ability of controlled to secure an investment grade credit rating in connection with the distribution distributing and controlled will enter into certain short-term transition agreements including an employee matters agreement a transition agreement a continuing services agreement and an ecd manufacturing agreement collectively the ancillary agreements in addition distributing and controlled will enter into a tax_sharing_agreement that will set forth each party’s rights and obligations regarding tax matters for periods before and after the date of the distribution the tax_allocation_agreement the tax_allocation_agreement will detail the responsibilities of distributing and controlled for tax_payments and refunds the filing of returns and the conduct of audits the tax_allocation_agreement will also provide for cooperation regarding certain tax matters and for the exchange of information and retention of records that may affect the tax_liability of either party certain payments may be made after the distribution between distributing controlled or their respective subsidiaries pursuant to the tax_allocation_agreement representations liquidation distributing has submitted the following representations concerning step xviii above based on its characterization as a complete_liquidation by ruling below a distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of old controlled b no shares of old controlled stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation c distributions from old controlled to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of old controlled d as soon as the first liquidating_distribution has been made old controlled will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets e old controlled will retain no assets following the final liquidating_distribution f old controlled will not have acquired assets in any nontaxable transactions at any time except for acquisitions occurring more than three years before the date of adoption of the plan_of_liquidation g no assets of old controlled have been or will be disposed of by either old controlled or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years before adoption of the plan_of_liquidation and dispositions described in this letter_ruling h the liquidation of old controlled will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of old controlled if persons holding directly or indirectly more than percent in value of the old controlled stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined immediately after the distribution and by applying the constructive_ownership rules of sec_318 as modified by sec_304 i before the adoption of the plan_of_liquidation no assets of old controlled will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years before adoption of the liquidation plan j old controlled will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of old controlled will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made l there is no intercorporate debt existing between distributing and old controlled and none has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan m distributing is not an organization exempt from federal_income_tax under sec_501 or any other provision n all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed liquidation distributing has submitted the following representations concerning liquidation o distributing on the date of adoption of the plan of complete_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock of sub p no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation q distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub r as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets s sub will retain no assets following the final liquidating_distribution t sub will not have acquired any assets in any nontaxable transactions at any time except in the date a transactions u no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years before adoption of the plan_of_liquidation and dispositions described in this letter_ruling v the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined immediately after the distribution and by applying the constructive_ownership rules of sec_318 as modified by sec_304 after liquidation llc a disregarded_entity owned by distributing will hold the sub stock formerly held indirectly by sub sub in turn will hold business a intellectual_property formerly held indirectly by sub a c percent interest in new llc which will hold other assets formerly held by sub and certain other assets previously held by sub these assets together will represent approximately percent by fair_market_value of the business_assets sub held immediately before liquidation w before the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years before adoption of the liquidation plan x sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc y the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made z there is no intercorporate debt existing between distributing and sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan aa distributing is not an organization exempt from federal tax under sec_501 or any other provision bb all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed contribution and distribution distributing has made the following representations concerning the contribution and the distribution cc any debt owned by controlled to distributing after the distribution will not constitute stock_or_securities dd no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing ee the five years of financial information submitted on behalf of distributing and llc regarding business a and old controlled regarding business b represents the present operations of each entity and with regard to each there have been no substantial operational changes since the date of the last submitted financial statements ff immediately after the distribution the gross assets of the trade or businesses directly conducted by llc and relied on by distributing to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing gg immediately after the distribution the gross assets of the trade or businesses relied on by controlled to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled hh following the distribution distributing through llc and controlled each will continue the active_conduct of its business independently and with its own employees ii the distribution is being carried out to permit the management of business a and the management of business b each to more efficiently operate and develop its business the distribution is motivated in whole or substantial part by this corporate business_purpose it is also motivated by other business reasons jj there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction kk there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 ll there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business mm the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the contribution each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled the liabilities of distributing assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred nn no intercorporate debt will exist between distributing or any of its subsidiaries and controlled or any of its subsidiaries at the time of or after the distribution other than indebtedness incurred in the ordinary course of business or resulting from the ancillary agreements oo immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution under the applicable regulations see sec_1_1502-19 pp payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length qq no two parties to the transaction are investment companies as defined in sec_368 and iv rr for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution ss for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution tt the transaction is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock within the meaning of sec_355 uu neither distributing nor controlled will have been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the distribution and neither will be a united_states_real_property_holding_corporation immediately after the distribution based solely on the information submitted and the representations set forth above we rule as follows on the transaction rulings liquidation the distributions described above in step xviii a combined with the conversion of old controlled into controlled llc under state a law described above in step xviii b will be treated as a complete_liquidation of old controlled under sec_332 liquidation no gain_or_loss will be recognized by distributing on liquidation sec_332 no gain_or_loss will be recognized by old controlled on liquidation sec_336 sec_337 and sec_337 the basis of distributing in each asset received from old controlled in liquidation will equal the basis of that asset in the hands of old controlled immediately before liquidation sec_334 the holding_period distributing will have for each asset received from old controlled in liquidation will include the period during which that asset was held by old controlled sec_1223 distributing will succeed to and take into account the items of old controlled described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent the earnings_and_profits of old controlled are reflected in the earnings_and_profits of distributing distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of old controlled as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of old controlled or distributing will be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 liquidation liquidation will qualify as a complete_liquidation under sec_332 no gain_or_loss will be recognized by distributing as a result of liquidation sec_332 no gain_or_loss will be recognized by sub as a result of liquidation sec_336 sec_337 and sec_337 the basis distributing has in each asset received in liquidation will equal the basis of that asset in the hands of sub immediately before liquidation sec_334 the holding_period distributing has in each asset received in liquidation will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 except to the extent the earnings_and_profits of sub are reflected in the earnings_and_profits of distributing distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 contribution and distribution the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution followed by the distribution provided distributing distributes all the cash it receives from controlled in step xxvii above and as a result of ruling below to its creditors pursuant to its plan_of_reorganization sec_357 and sec_361 b and b no gain_or_loss will be recognized by controlled on receipt of the assets in the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer increased by the amount of gain if any recognized by distributing sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on their receipt of controlled stock in the distribution sec_355 the aggregate basis of the stock of distributing and controlled in the hands of each distributing shareholder immediately after the distribution will equal the aggregate basis the shareholder has in his her or its distributing stock immediately before the distribution this aggregate basis will be allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 provided that at the time of the distribution the share purchase rights remain contingent non-exercisable and subject_to redemption if issued the receipt of these rights by distributing and its shareholders will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of income by distributing controlled or the distributing shareholders rev_rul c b earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 payments made by distributing to controlled or by controlled to distributing under the tax_allocation_agreement i that have arisen or will arise for a taxable_period ending before the distribution or for a taxable_period beginning on or before and ending after the distribution and ii that will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution payments treated as made by distributing to controlled under this ruling will be included in the contribution payments treated as made by controlled to distributing under this ruling will be tested under sec_361 and b see ruling above caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax consequences associated with i the date a transactions ii creation of the controlled savings plans and the controlled compensatory options iii the business a business b and business c asset sales described above in steps i through iv iv the country a country b and country c restructurings described above in steps v through xvii v the contributions described in steps xxii xxiii xxiv xxvi a and xxvi g vi the demerger transaction described in step xi vii the merger described above in step xxv and viii any payments made under the ancillary agreements also ix regarding a the distribution of fsub by fsub described in step vii of the country a restructuring b the distribution of fsub 26a by fsub described in step xi of the country b restructuring and c the distribution of fsub by fsub described in step xvi of the country c restructuring see sec_355 and sec_1_367_b_-5 and x regarding the sale of assets a by fsub to fnewco and fnewco described in step i b by fsub to fnewco described in step ii and c by fsub to fnewco described in step iii see sec_951 sec_954 and sec_367 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by senior technician reviewer branch
